Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 06/24/2019.
Claims 1-20 are currently pending.
Claims 6-10, and 14-20 are examined in this office action
Claims 1-5 and 11-13 are withdrawn being drawn to a nonelected invention. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5 and 11-13, drawn to a method for manufacturing a packaging material, classified in at least B31B2150/00 and B65D33/06.
II. Claims 6-10, and 14-20, drawn to a packaging material, classified in at least B31B2155/0012 and B31B2155/0014.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by hand.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•	the inventions have acquired a separate status in the art in view of their different classification
•	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
•	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
During a telephone conversation with Szymon M. Gurda on 5/17/2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 6-10 and 14-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-5 and 11-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
12.        Claim 6 is objected to because of the following informalities:           
  Regarding claim 6, line 1 “A packaging material comprising having at least” should read – A packaging material comprising at least --  
 --  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-10 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding claim 6, the claim recites the limitation "fragments of a secondary material" in line 2, which renders the claim indefinite because it is unclear if the fragments are separate from the secondary material or if the fragments are part of the secondary material that overlaps the primary material. According to dictionary.com, a fragment is a small part broken or separated off something. Therefore the metes and bounds of the claim is not clearly defined. Clarification is required.
Regarding claim 7, the claim recites the limitation "a primary material" in line 2, which renders the claim indefinite because it is unclear if the primary material is the same material recited in claim 6 from which claim 7 depends from OR if this is an entirely different primary material. As such it is unclear if applicant is claiming more than 
Regarding claim 7, the claim recites the limitation “A packaging material according to claim 6” renders the claim indefinite because it is unclear if this is an entirely new packaging material different from the one recited earlier in claim 6. It is suggested that the claim should read “the packaging material” for purposes of proper antecedent basis and consistency.
Regarding claim 7, the claim recites the limitation "at least one web of a primary material wound on a roll having holes", which renders the claim indefinite because it is unclear if it’s the roll that has two holes or the primary material that has two hole. The claim is vague, and clarification is required. The claim will be interpreted as best understood.
Regarding claim 7, the claim recites the limitation “wherein between at least two holes there is a fragment comprising the primary material and the secondary material” which renders the claim indefinite because it is unclear if the “holes” are the same holes recited earlier. Additionally, it is unclear if the fragment being claimed is the fragment of the primary material, secondary or both. The claim construction is generally vague, and difficult to follow. Clarification is required. 
Regarding claim 7, the claim recites the limitation “the surface of the fragment” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the claim recites the limitation “the sum of the surface” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the claim recites the limitation “it covers the holes and the fragment of the primary material that joins them to form an overlap” in lines 6-7 which renders the claim indefinite because it is unclear what “it” is referring to. Again, the claim language is generally vague and very difficult to ascertain what the metes and bound of the claim are. Clarification is required.
Regarding claim 7, the claim recites the limitation “it is fixed to the primary material around the inner circumference in the overlap area” in lines 8-9 which renders the claim indefinite because it is unclear what structure “it” is referring to. Again, the claim language is generally vague and very difficult to ascertain what the metes and bound of the claim are. Clarification is required. Additionally, the claim recites the limitation “the overlap area”. There is insufficient antecedent basis for the limitation in the claim.
Regarding claim 8, the claim recites the limitation “the handle” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the claim recites the limitation “the inside” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the claim recites the limitation “the inside” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the claim recites the limitation “and comprises at least one hole filled with the secondary material” which renders the claim indefinite because it is unclear what structure comprise the “one hole”. Is it (A) the packaging or (B) the primary material? Clarification is required.
Regarding claim 9, the claim recites the limitation “A primary material according to claim 6” renders the claim indefinite because it is unclear if this is an entirely new primary material different from the one recited earlier in claim 6. Clarification is required. It is suggested that the claim should read “the primary material” for purposes of proper antecedent basis and consistency.
Regarding claim 9, the claim recites the limitation “the center” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the claim recites the limitation “said holes” in line 5 which renders the claim indefinite because it is unclear which holes are being referred to here. Is it the (A) the at least one hole filled or (B) at least two holes. Clarification is required.
Regarding claim 9, the claim recites the limitation “the fragment of the primary material are covered by the fragment of the primary material” in lines 5-6 which renders the claim indefinite because it is unclear what is being claimed here. How can the fragment of the primary material be covered by itself. Again, the claim language is generally vague and very difficult to ascertain what the metes and bound of the claim are. Clarification is required.
Regarding claim 9, the claim recites the limitation “the primary material separating them that forms a circumferential overlap around the openings and is fixed to the primary material in the overlap area around its inner circumference.” in lines 8-10 which renders the claim indefinite because it is unclear what the metes and bounds of the claim. Clarification is required.
Regarding claim 15, the claim recites the limitation “comprising holes and that the secondary web is arranged in the areas of holes, under the primary material, while 
Regarding claim 17, the claim recites the limitation “a fragment of the secondary” renders the claim indefinite because it is unclear if this is an entirely new fragment different from the one recited earlier in claim 6. Clarification is required. It is suggested that the claim should read “the fragment” for purposes of proper antecedent basis and consistency.
Regarding claim 18, the claim recites the limitation “generally above” renders the claim indefinite. The term "generally" is a relative term and is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 6-10, and 14-20, the claims are generally indefinite as they contain numerous phrases and terms that appear to be a result of idiomatic issues that make the claims difficult to follow or fully ascertain their scope.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKANO et al. (US 20160304261 A1).
Regarding claim 6, TAKANO discloses a packaging material (Fig. 2) comprising having at least one substrate of a primary material (11) wherein said primary material (11) can receive fragments of a secondary material (26) (Fig. 3).

Examiners Note
Regarding claims 6-10, and 14-20, the claims are generally indefinite as they contain numerous phrases and terms that appear to be a result of idiomatic issues that make the claims difficult to follow or fully ascertain their scope.  Also the claims recites a number of structural limitations as explained above, but the manner in which the structural limitations cooperate to perform a function or the recited function is not understood because the description and drawings fail to describe the structural limitations adequately in a manner that would allow a person of ordinary skill in the art to make and use the claimed subject matter.
6-10, and 14-20 under 35 U.S.C. § 112, first and/or second paragraphs, for the reasons set forth above, prevents the examiner from making a proper determination of the scope of the claimed subject matter, and thereby prevents the examiner from making a proper determination of the merits of the claimed subject matter as it relates to the prior art.
	While the Examiner might speculate as to what is meant by the claim language, the uncertainty provides the Examiner with no proper basis for making the comparison between that which is claimed and the prior art.  Rejections under 35 U.S.C. § 102 or 103 should not be based upon considerable speculation as to the meaning of terms employed and assumptions as to the scope of the claims.  In re Steele, 134 USPQ 292.  When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become obvious, but rather the claim becomes indefinite.  In re Wilson, 165 USPQ 494.
First, where the degree of uncertainty is not great, and where the claim is subject to more than one interpretation and at least one interpretation would render the claim unpatentable over the prior art, an appropriate course of action would be for the examiner to enter two rejections: (A) a rejection based on indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph; and (B) a rejection over the prior art based on the interpretation of the claims which renders the prior art applicable. See, e.g., Ex parte Ionescu, 222 USPQ 537 (Bd. App. 1984). When making a rejection over prior art in these circumstances, it is important for the examiner to point out how the claim is being interpreted. 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
Madderom (US 5912197 A), Bruns et al (US 20170361994 A1), each teach a packaging made from a primary and secondary packaging material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna  Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731    

/ANDREW M TECCO/Primary Examiner, Art Unit 3731